


Exhibit 10.1
    
                                        
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT FOR EXECUTIVE
OFFICERS




THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT FOR EXECUTIVE
OFFICERS (“Agreement”), dated January 1, 2013 is made by and between Itron, Inc.
(the "Company"), and ____________ (the "Executive").


WHEREAS, the Company and Executive are parties to a Change in Control Severance
Agreement for Executive Officers dated March 5, 2010 (“Prior Agreement”);


WHEREAS, the Company determined that certain amendments relating to the
treatment of equity awards in the event of a Change in Control are required and
that therefore the Executive's Prior Agreement should be amended and restated
with an effective date of January 1, 2013;


WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and


WHEREAS, the Executive has made and is expected to make a significant
contribution to the Company; and


WHEREAS, the Company, as a publicly held corporation, recognizes that the
possibility of a Change in Control may exist, and that such possibility and the
uncertainty and questions which it may raise among management may result in the
departure or distraction of the Executive in the performance of the Executive's
duties, to the detriment of the Company and its stockholders; and


WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control;


THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree as follows:


1.
Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in Section 16.



2.
Term of Agreement. The term of this Agreement (the "Term") shall commence on
January 1, 2013 and shall continue in effect through December 31, 2013;
provided, however, that commencing on January 1, 2014 and each January 1
thereafter (“Anniversary Date”), the Term shall automatically be extended for
one additional year unless, not later than one year prior to the Anniversary
Date, the Company or the Executive shall have given notice not to





--------------------------------------------------------------------------------




extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire on the last day of
the twenty-fourth (24th) month following the month in which such Change in
Control occurred.


3.
Company's Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's covenants in
Section 4 and Section 15, the Company, under the conditions described herein,
shall pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 5.3, no Severance
Payments shall be payable under this Agreement unless there shall have been (or,
pursuant to the second sentence of Section 6.1, there shall be deemed to have
been) a termination of the Executive's employment with the Company following a
Change in Control and during the Term. This Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.



4.
The Executive's Covenants. Subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control, the Executive shall
remain in the employ of the Company until the earliest of (i) a date which is
six (6) months from the date of the first occurrence of a Potential Change in
Control, (ii) the date of a Change in Control, (iii) the date of termination by
the Executive of the Executive's employment for Good Reason or by reason of
death, Disability or Retirement, or (iv) the termination by the Company of the
Executive's employment for any reason.



5.
Compensation Other Than Severance Payments; Equity Award Treatment.



5.1If the Executive's employment shall be terminated for any reason following a
Change in Control, the Company shall pay the Base Salary to the Executive
through the Date of Termination, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of the
Company's compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason (including, without limitation, a payment
in respect of the Executive's accrued and unused vacation, determined without
regard to any adverse change to the vacation accrual or payout policy occurring
following the Change in Control).


5.2If the Executive's employment shall be terminated for any reason following a
Change in Control, the Company shall pay to the Executive the Executive's normal
post‑termination compensation and benefits as such payments become due. Such
post‑termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason, subject to the application of 6.1(D) hereof.






--------------------------------------------------------------------------------




5.3Each outstanding stock option, restricted stock unit or other equity or
equity-based award granted to the Executive prior to January 1, 2014 shall
continue to be governed by the terms of the applicable award agreement governing
the treatment of such award in connection with a Change in Control.
Notwithstanding anything to the contrary contained in any equity plan or
arrangement of the Company or any agreement between the Company and the
Executive (but subject to the provisions of Section 14.3 hereof), each stock
option, restricted stock, restricted stock unit or other equity or equity-based
award granted to the Executive following January 1, 2014 (such awards, not
including those described in the first sentence of this Section 5.3, the “New
Equity Awards”) shall become immediately and fully vested and (if applicable)
exercisable as of the date of any Change in Control in which either (i) the New
Equity Awards are not assumed, substituted for, or converted into awards of the
acquiring or surviving corporation (or a publicly-traded parent thereof) in a
manner which prevents dilution of the Executive's rights thereunder or (ii) the
acquiring or surviving corporation (or parent thereof) is not publicly-traded,
provided that any New Equity Award which is a Long Term Performance Plan award
shall be vested at the greater of target or actual performance for the year
(which shall be determined by the Board if the Board concludes that such
performance may be determined as of the date of the Change in Control), which
Long Term Performance Plan award shall be paid out pro-rata within five days
following the Change in Control, based on the portion of the performance period
which has elapsed as of the date of the Change in Control. All determinations
required under this Section 5.3 shall be made by the Board prior to the
occurrence of a Change in Control and shall be binding on all Persons.


6.
Severance Payments and Benefits.



6.1If the Executive's employment is terminated within twenty-four (24) months
following a Change in Control, other than (a) by the Company for Cause, (b) by
reason of death or Disability, or (c) by the Executive without Good Reason, then
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 ("Severance Payments"), and, if
applicable, Section 6.2, in addition to any payments and benefits to which the
Executive is entitled under Section 5. For purposes of this Agreement, the
Executive's employment shall be deemed to have been terminated within
twenty-four (24) months following a Change in Control and during the Term by the
Company without Cause or by the Executive with Good Reason, if (i) the
Executive's employment is terminated by the Company without Cause during a
Potential Change in Control Period, or (ii) the Executive terminates Executive's
employment for Good Reason during a Potential Change in Control Period. Except
as described above, the Executive shall not be entitled to benefits pursuant to
this Section 6.1 unless a Change in Control shall have occurred during the Term.


(A)The Company shall pay to the Executive a lump sum severance payment, in cash,
equal to 2.5 times the sum of (a) the Base Salary, and (b) the target annual
bonus available to the Executive pursuant to the Company's annual bonus plan in
which the Executive participates in respect of the fiscal year in which the Date
of Termination occurs (without giving effect to any event or circumstance
constituting Good Reason).










--------------------------------------------------------------------------------




(B)For the 30 month period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and Executive's dependents life,
disability and health insurance benefits substantially similar to those provided
to the Executive and Executive's dependents immediately prior to the Date of
Termination or, if more favorable to the Executive, those provided to the
Executive and Executive's dependents immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, at no greater after-tax
cost to the Executive than the cost to the Executive immediately prior to such
date or occurrence. The cost of providing the benefits set forth in this Section
6.1(B) shall be in addition to (and shall not reduce) the Severance Payments.
Benefits otherwise receivable by the Executive pursuant to this Section 6.1(B)
shall be reduced to the extent the Executive becomes eligible to receive
comparable benefits at comparable cost from a new employer or pursuant to a
government-sponsored health insurance or health care program.


(C)The Company shall pay to the Executive an amount in respect of the
Executive's annual cash bonus compensation for the fiscal year in which the Date
of Termination occurs at the greater of target or actual performance for the
year, which amount shall be paid out pro-rata, based on the portion of the
performance period which has elapsed as of the Date of Termination.


(D) Notwithstanding anything to the contrary contained in any equity plan or
arrangement by the Company or any agreement between the Company and the
Executive, each New Equity Award (including any such awards which have been
granted to the Executive following the Change in Control) shall become
immediately and fully vested and (if applicable) exercisable as of the Date of
Termination; provided that any Long Term Performance Plan award outstanding as
of the Date of Termination shall be vested at the greater of target or actual
performance for the year (if the Date of Termination occurs during the
performance period applicable to such award), and the applicable portion of such
Long Term Performance Plan award shall be paid out pro-rata based on the portion
of the full vesting period of such award which has elapsed as ofthe Date of
Termination.


6.2Gross Up.


(A)Subject to Section 6.2(E) and Section 6.2(F), whether or not the Executive
becomes entitled to the Severance Payments, if any of the payments or benefits
received or to be received by the Executive (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the "Total Payments") will be
subject to the Excise Tax, the Company shall pay to the Executive an additional
amount (the "Gross‑Up Payment") such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments.






--------------------------------------------------------------------------------




(B)For purposes of determining whether any of the Total Payments will be subject
to the Excise Tax and the amount of such Excise Tax, (i) all of the Total
Payments shall be treated as "parachute payments" (within the meaning of section
280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax Counsel")
reasonably acceptable to the Executive and selected by the accounting firm which
was, immediately prior to the Change in Control, the Company's independent
auditor (the "Auditor"), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of section 280G(b)(4)(A) of
the Code, (ii) all "excess parachute payments" within the meaning of section
280G(b)(l) of the Code shall be treated as subject to the Excise Tax unless, in
the opinion of Tax Counsel, such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered (within the
meaning of section 280G(b)(4)(B) of the Code) in excess of the Base Amount
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Auditor in accordance with the principles
of sections 280G(d)(3) and (4) of the Code. If there has not been a Date of
Termination with respect to the Executive, the Company shall cause the Gross-Up
Payment to be calculated within 30 days of a written request to that effect from
the Executive.


(C)Upon Executive's request, the Company shall promptly provide the Executive
with a written statement setting forth the manner in which calculations were
made pursuant to this Section 6.2 including, without limitation, any opinions or
other advice the Company has received from Tax Counsel or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).


(D)In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross‑Up Payment attributable to such reduction
(plus that portion of the Gross‑Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross‑Up
Payment being repaid by the Executive, to the extent that such repayment results
in a reduction in the Excise Tax and a dollar-for-dollar reduction in the
Executive's taxable income and wages for purposes of federal, state and local
income and employment taxes), plus interest on the amount of such repayment at
120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross‑Up Payment), the Company shall make an additional Gross‑Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined, provided that
such additional payment shall only be made to the extent that the payment (or
the right to the payment) does not result in taxation under section 409A of the
Code, including pursuant to Treasury Regulation Section 1.409A-3(d) (in which
case the payment shall be made in no event later than the end of the calendar
year following the calendar year in which the calculation of the Executive's
excise tax liability under section




--------------------------------------------------------------------------------




280G of the Code may be calculated). The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.


(E)Notwithstanding the foregoing provisions of this Section 6.2, if it shall be
determined that the Executive is entitled to a Gross-Up Payment with respect to
a Change in Control occurring prior to the third anniversary of the date of this
Agreement, but the Total Payments do not exceed 105% of the greatest amount that
could be paid to the Executive such that the receipt of Total Payments would not
give rise to any Excise Tax (the "Reduced Amount"), then no Gross-Up Payment
shall be made to the Executive and the Total Payments, in the aggregate, shall
be reduced to the Reduced Amount. If a reduction is required, the reduction
shall be applied to the cash payment otherwise payable pursuant to Section
6.1(A) hereof.


(F)The Executive will not be entitled to a Gross-Up Payment under this Agreement
with respect to any Change in Control occurring on or after the third
anniversary of the date of this Agreement, but shall continue to remain entitled
to a Gross-Up Payment with respect to any Change in Control occurring prior to
the third anniversary of the date of this Agreement in accordance with this
Section 6.2, even if the Date of Termination occurs following the third
anniversary of the date of this Agreement. In the event (1) the Executive's
entitlement to a Gross-Up Payment is eliminated pursuant to this Section 6.2(F)
and (2) the Reduced Amount (reduced by applicable taxes) exceeds the net amount
of the Total Payments which would be retained by the Executive after deduction
of any Excise Tax (and all other applicable taxes) on the Total Payments, the
Total Payments shall be reduced to the Reduced Amount. If a reduction is
required, the reduction shall be applied to the payment otherwise payable
pursuant to Section 6.1(A) hereof.


6.3Except as set forth below or as required by the operation of Section 14.3,
the payments provided in subsection (A) of Section 6.1, the benefits to be
provided in subsection (D) of Section 6.1 and the payments provided in Section
6.2 shall be made or provided not later than the fifth day following the date
upon which the release described in Section 6.5 becomes irrevocable (or, in the
case of Section 6.2, if there is no Date of Termination, then the fifth day
following date on which the Gross-Up Payment is calculated for purposes of
Section 6.2, which calculation shall be done not later than the 30th day
following the date upon which there occurs a change in ownership or control of
the Company for purposes of section 280G of the Code), provided, however, that
if the amounts of such payments cannot be finally determined on or before such
day, the Company shall pay to the Executive on such day an estimate, as
determined in good faith by the Company or, in the case of payments under
Section 6.2, in accordance with Section 6.2, of the minimum amount of such
payments to which the Executive is clearly entitled and shall pay the remainder
of such payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at 120%
of the rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the occurrence of a Date of Termination. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due,




--------------------------------------------------------------------------------




such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at 120% of the rate provided in section 1274(b)(2)(B) of the Code). At the time
that payments are made under this Agreement, the Company shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from Tax
Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement). The payments
provided in Section 6.1(C) will be paid not later than 75 days following the end
of the calendar year in which the Date of Termination occurs, unless another
payment date is required by the operation of Section 14.3.


6.4The Company shall pay to the Executive all legal fees and expenses incurred
by the Executive in disputing in good faith any issue hereunder relating to the
termination of the Executive's employment, in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to any payment or benefit provided hereunder. Such
payments shall be made within five (5) business days after delivery of the
Executive's written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require. The Executive's
reimbursement rights described in this Section 6.4 shall remain in effect for
the life of the Executive, provided, that, in order for the Executive to be
entitled to reimbursement hereunder, the Executive must submit the written
reimbursement request described above within 180 days following the date upon
which the applicable fee or expense is incurred.


6.5Notwithstanding anything in this Agreement to the contrary, the Executive's
entitlement to payments and benefits described in Section 6.1 hereof shall be
conditioned upon the Executive's execution and non-revocation of a customary and
reasonable release of claims in favor of the Company, which release of claims
shall be delivered to the Executive on the Date of Termination and which shall
be required to be executed not later than the 60th day following such Date of
Termination. If such 60 day period includes portions of two calendar years, then
for purposes of the first sentence of Section 6.3, the release of claims shall
be deemed to have become irrevocable in the later of such calendar years,
notwithstanding that it may in fact have become irrevocable in the earlier
calendar year.


7.
Termination Procedures and Compensation During Dispute.





--------------------------------------------------------------------------------






7.1Notice of Termination. After a Change in Control, any purported termination
of the Executive's employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 10. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.
Further, a Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire membership of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i), (ii) or (iii) of the definition of Cause
herein, and specifying the particulars thereof in detail.


7.2Date of Termination. "Date of Termination," with respect to any purported
termination of the Executive's employment after a Change in Control, shall mean
(i) if the Executive's employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full‑time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date the Company's right to cure
set forth in Section 16.16 expires).


7.3Dispute Concerning Termination. If within ten (10) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of (i)
the date on which the Term ends or (ii) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected); provided, however, that the Date
of Termination shall be extended by a notice of dispute given by the Executive
only if such notice is given in good faith and the Executive pursues the
resolution of such dispute with reasonable diligence.


7.4Compensation During Dispute. If the Date of Termination is extended in
accordance with Section 7.3, the Company shall continue to pay the Executive the
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, the Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
7.3. Amounts paid under




--------------------------------------------------------------------------------




this Section 7.4 are in addition to all other amounts due under this Agreement
(other than those due under Section 5.1) and shall not be offset against or
reduce any other amounts due under this Agreement.


8.
No Mitigation. If the Executive's employment with the Company terminates
following a Change in Control, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 or Section 7.4. Except as set
forth in Section 6.1(B), the amount of any payment or benefit provided for or
referenced in this Agreement shall not be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.



9.
Entire Agreement; Binding Agreement.



9.1This Agreement supersedes any other agreements, including the Prior
Agreement, or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof (including the Change in Control Agreement
by and between the Company and the Executive dated February 22, 2007) which have
been made by either party; provided, however, that this Agreement shall not
supersede any agreement setting forth the terms and conditions of the
Executive's employment with the Company or any subsidiary of the Company.


9.2This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


10.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the last
known residence address of the Executive or in the case of the Company, to its
principal office to the attention of the General Counsel of the Company with a
copy to its clerk or Secretary, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.



11.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any





--------------------------------------------------------------------------------




prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6, 7 and 15) shall survive such expiration.


12.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.



13.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



14.
Settlement of Disputes; Arbitration; 409A Compliance.



14.1All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive's claim has been denied.


14.2Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Seattle, Washington in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator's award in any
court having jurisdiction. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall be entitled to seek specific performance of
the Executive's right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.


14.3 It is the intention of the Company and the Executive that this Agreement
not result in taxation of the Executive under Section 409A of the Code and the
regulations and guidance promulgated thereunder and that the Agreement shall be
construed in accordance with such intention. Without limiting the generality of
the foregoing, the Company and the Executive agree as follows:


(A)Notwithstanding anything to the contrary herein, if the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with




--------------------------------------------------------------------------------




respect to the Company, any amounts (or benefits) otherwise payable to or in
respect of him under this Agreement pursuant to the Executive's termination of
employment with the Company shall be delayed, to the extent required so that
taxes are not imposed on the Executive pursuant to Section 409A of the Code, and
shall be paid upon the earliest date permitted by Section 409A(a)(2) of the
Code;


(B)For purposes of this Agreement, the Executive's employment with the Company
will not be treated as terminated unless and until such termination of
employment constitutes a "separation from service" for purposes of Section 409A
of the Code;


(C)To the extent necessary to comply with the provisions of Section 409A of the
Code and the guidance issued thereunder (1) reimbursements to or tax gross-ups
of the Executive as a result of the operation of Section 6.1(B), Section 6.2 or
Section 6.4 hereof shall be made not later than the end of the calendar year
following the year in which the reimbursable expense is incurred or applicable
tax is paid and shall otherwise be made in a manner that complies with the
requirements of Treasury Regulation Section 1.409A-3(i)(l)(iv), (2) if Executive
is a "specified employee" (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), any reimbursements to the Executive as a result of the operation of such
sections with respect to a reimbursable event within the first six months
following the Date of Termination which are required to be delayed pursuant to
Section 14.1(A) shall be made as soon as practicable following the date which is
six months and one day following the Date of Termination (subject to clause (A)
of this sentence); and


(D)If the provisions of Section 5.3 or 6.1(C) are applicable to an equity or
equity-based award subject to the provisions of Section 409A of the Code and the
immediate payment of the award contemplated by such sections would result in
taxation under Section 409A, payment of such awards shall be made upon the
earliest date upon which such payment may be made without resulting in taxation
under Section 409A of the Code.


15.
Non-Solicitation; Non-Disparagement.



15.1During the period commencing on the Date of Termination and ending upon the
first anniversary of the Date of Termination, the Executive shall not, directly
or indirectly: (i) recruit, hire or solicit for employment or engagement, any
person who is employed by the Company or any Affiliate, or (ii) solicit (A) any
client or customer doing business with the Company or any Affiliate, as of the
Date of Termination and with whom or which the Executive had any contact or
involvement during the Executive's employment with the Company or (B) any
prospective client or customer of the Company or any Affiliate whom or which is
a prospective client of the Company or any Affiliate as of the Date of
Termination and with whom or which the Executive had any contact or involvement
during the Executive's employment with the Company to adversely alter its
relationship or cease doing business with the Company or any Affiliate.












--------------------------------------------------------------------------------




15.2Following the Date of Termination and thereafter, the Executive shall not,
directly or indirectly, make disparaging remarks about the Company or any
Affiliate or any of their respective directors, officers or employees.


16.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:



16.1 "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


16.2 "Auditor" shall have the meaning set forth in Section 6.2.


16.3 "Base Amount" shall have the meaning set forth in section 280G(b)(3) of the
Code.


16.4 "Base Salary" shall mean the annual base salary in effect for the Executive
immediately prior to a Change in Control, as such salary may be increased from
time to time during the Term (in which case such increased amount shall be the
Base Salary for purposes hereof), but without giving effect to any reduction
thereto.


16.5 "Beneficial Owner" shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.


16.6 "Board" shall mean the Board of Directors of the Company.


16.7 "Cause" for termination by the Company of the Executive's employment shall
mean (i) the willful and continued failure by the Executive (other than any such
failure resulting from (A) the Executive's incapacity due to physical or mental
illness, (B) any such actual or anticipated failure after the issuance of a
Notice of Termination by the Executive for Good Reason or (C) the Company's
active or passive obstruction of the performance of the Executive's duties and
responsibilities) to perform substantially the duties and responsibilities of
the Executive's position with the Company after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed such duties or responsibilities; (ii)
the conviction of the Executive by a court of competent jurisdiction for felony
criminal conduct; or (iii) the willful engaging by the Executive in fraud or
dishonesty which is demonstrably and materially injurious to the Company or its
reputation, monetarily or otherwise. No act, or failure to act, on the
Executive's part shall be deemed "willful" unless committed, or omitted by the
Executive in bad faith and without reasonable belief that the Executive's act or
failure to act was in, or not opposed to, the best interest of the Company.


16.8 A "Change in Control" shall be deemed to have occurred if any of the events
set forth in any one of the following paragraphs shall have occurred:


(A)any Person is or becomes the Beneficial Owner, directly or indirectly,




--------------------------------------------------------------------------------




of securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in Section
16.8(C)(i);


(B)a change in the composition of the Board during any two-year period such that
the individuals who, as of the date of this agreement, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the beginning of the two-year
period, whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least two-thirds of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of an Person other than the Board shall not be
considered a member of the Incumbent Board;


(C)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation immediately following which members of the Incumbent
Board constitute a majority of the members of the board of directors (or similar
body) of the surviving entity or, if the surviving entity is a subsidiary, any
parent thereof, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company's then outstanding
securities; or


(D)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.


16.9 "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.


16.10"Company" shall mean Itron, Inc. and, except in determining under Section
16.8 whether or not any Change in Control of the Company has occurred, shall
include any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law, or otherwise.






--------------------------------------------------------------------------------




16.11 "Date of Termination" shall have the meaning set forth in Section 7.2.


16.12 "Disability" shall be deemed the reason for the termination by the Company
of the Executive's employment, if, as a result of the Executive's incapacity due
to physical or mental illness, the Executive shall have been absent from the
full‑time performance of the Executive's duties with the Company for a period of
at least one hundred twenty (120) days, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full‑time performance of the Executive's duties. Any question as to the
existence of the Executive's Disability upon which the Executive and the Company
cannot agree shall be determined by a qualified independent physician selected
by the Executive (or, if the Executive is unable to make such selection, it
shall be made by any adult member of the Executive's immediate family), and
approved by the Company. The determination of such physician made in writing to
the Company and to the Executive shall be final and conclusive for all purposes
of this Agreement, absent fraud.


16.13"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


16.14"Excise Tax" shall mean any excise tax imposed under section 4999 of the
Code.


16.15"Executive" shall mean the individual named in the first paragraph of this
Agreement.


16.16"Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in the second sentence of Section 6.1 (treating all
references in subsections (A) through (F) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in subsection (A), (B), (C), (D), (E) or (F)
below, such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:


(A)an adverse change in the Executive's status or position(s) as an officer of
the Company as in effect immediately prior to the Change in Control, including,
without limitation, any adverse change in the Executive's status or position as
a result of a diminution of the Executive's duties or responsibilities (other
than, if applicable, any such change directly and solely attributable to the
fact that the Company is no longer publicly owned) or the assignment to the
Executive of any duties or responsibilities which are inconsistent with such
status or position(s), or any removal of the Executive from, or any failure to
reappoint or reelect the Executive to, such position(s);












--------------------------------------------------------------------------------




(B)a reduction in the Executive's Base Salary;


(C)a reduction in the Executive's annual bonus opportunity or long term
incentive opportunity, as compared to the year immediately preceding the year in
which the Change in Control occurs;


(D)the failure to continue provide welfare, pension and fringe benefits which
are in each case, in the aggregate, substantially similar to those provided to
the Executive immediately prior to Change in Control;


(E)the Company requiring the Executive to be based at an office that is greater
than 50 miles from where the Executive's office is located immediately prior to
the Change in Control except for required travel on the Company's business to an
extent substantially consistent with the business travel obligations which the
Executive undertook on behalf of the Company prior to the Change in Control; or


(F)any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place;


Notwithstanding the foregoing, the events described in clauses (B), (C) or (D)
above shall not constitute Good Reason hereunder to the extent they are as a
result of across the board reductions of the applicable compensation element
following the Change in Control which are equally applicable to all similarly
situated employees of the surviving corporation and its Affiliates. The
Executive's right to terminate the Executive's employment for Good Reason shall
not be affected by the Executive's incapacity due to physical or mental illness.
In order for Good Reason to exist hereunder, the Executive must provide notice
to the Company of the existence of the condition or circumstance described above
within 90 days of the initial existence of the condition or circumstance (or, if
later, within 90 days of the Executive's becoming aware of such condition or
circumstance), and the Company must have failed to cure such condition within 30
days of the receipt of such notice. Subject to the preceding sentence, the
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.


16.17"Gross‑Up Payment" shall have the meaning set forth in Section 6.2.


16.18"Notice of Termination" shall have the meaning set forth in Section 7.1


16.19"Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their




--------------------------------------------------------------------------------




ownership of stock of the Company.


16.20"Potential Change in Control" shall be deemed to have occurred if the event
set forth in any one of the following subsections shall have occurred:


(A)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(B)the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;


(C)any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; or


(D)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


16.21"Potential Change in Control Period" shall commence upon the occurrence of
a Potential Change in Control and shall lapse upon the occurrence of a Change in
Control or, if earlier (i) with respect to a Potential Change in Control
occurring pursuant to Section 16.20(A), immediately upon the abandonment or
termination of the applicable agreement, (ii) with respect to a Potential Change
in Control occurring pursuant to Section 16.20(B), immediately upon a public
announcement by the applicable party that such party has abandoned its intention
to take or consider taking actions which if consummated would result in a Change
in Control or (iii) with respect to a Potential Change in Control occurring
pursuant to Section 16.20(C) or (D), upon the one year anniversary of the
occurrence of a Potential Change in Control (or such earlier date as may be
determined by the Board).


16.22"Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


16.23"Severance Payments" shall have the meaning set forth in Section 6.1.


16.24"Tax Counsel" shall have the meaning set forth in Section 6.2.


16.25"Term" shall mean the period of time described in Section 2 (including any
extension, continuation or termination described therein).


16.26"Total Payments" shall mean those payments so described in Section 6.2.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ITRON, INC.






By:___________________________________
Name:
Title:




_________________
EXECUTIVE




Address:
_________________
_________________
_________________


    


    
(Please print carefully)


